NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



PARKER WAICHMAN, LLP, a Florida    )
limited liability partnership, and )
JERROLD S. PARKER,                 )
                                   )
           Appellants,             )
                                   )
v.                                 )                   Case No. 2D18-4475
                                   )
JORDAN L. CHAIKIN,                 )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 14, 2019.

Appeal from the Circuit Court for Lee
County; James R. Shenko, Judge.

Hala Sandridge and Chance Lyman of
Buchanan, Ingersoll & Rooney PC, Tampa,
for Appellants.

Traci T. McKee and Kyle C. Dudek of
Henderson, Franklin, Starnes & Holt, P.A.,
of Fort Myers, for Appellee.

Jordan L. Chaikin, pro se


PER CURIAM.


             Affirmed.


SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.